


EXHIBIT 10.11


Summary Description of
Named Executive Officer Compensation


On February 20, 2014, the Management and Compensation Committee of the Board of
Directors of TETRA Technologies, Inc. (the Company) approved increases in annual
base salary levels for certain of the Company’s current officers who were
identified as named executive officers in the Company’s 2012 proxy statement. It
is expected that such increases will be made effective on or about April 1,
2014:
Named Executive Officer
Title
Prior Base Salary
Increased Base Salary
Stuart M. Brightman
President and Chief Executive Officer
$602,000
$625,000
Elijio V. Serrano
Senior Vice President and Chief Financial Officer
$392,000
$411,600
Edwin H. Goldman
Senior Vice President
$370,000
$384,800
Peter J. Pintar
Senior Vice President Corp. Strategy and Development
$356,000
$370,240



Each of the above named executive officers has entered into an employment
agreement in a form substantially identical to the form of agreement executed by
all of TETRA’s employees. Each agreement evidences the at-will nature of
employment and does not set forth or guarantee the term of employment, salary,
or other incentives, all of which are entirely at the discretion of the Board of
Directors. Each named executive officer is eligible to participate in TETRA’s
incentive programs generally available to its salaried employees, including
health, life, disability and other insurance and benefits, 401(k) Plan,
Nonqualified Deferred Compensation Plan, and vacation, paid sick leave, and
other employee benefits.






